Case 2:19-cv-00193-HSO-MTP Document 116-2 Filed 12/29/20 Page 1 of 2




             EXHIBIT B
                          Case 2:19-cv-00193-HSO-MTP Document 116-2 Filed 12/29/20 Page 2 of 2


        Veritext, LLC - California Region
        Tel. 877-955-3855 Email: calendar-la@veritext.com
        Fed. Tax ID: XX-XXXXXXX




        Bill To: Cheryl S. Chang Esq                                                                                                            Invoice #:                 4708800
                    Blank Rome LLP                                                                                                         Invoice Date:               12/10/2020
                    2029 Century Park E, 6th Floor
                    Los Angeles, CA, 90067                                                                                                 Balance Due:                    $640.00


        Case: Pennymac Loan Services, LLC v. Sitcomm Arbitration Association
                                                                                                                                                       Proceeding Type: CNA
        (2:19cv00193KSMTP)
        Job #: 4340342        |    Job Date: 11/30/2020 | Delivery: Normal
        Location:                 Los Angeles, CA
        Billing Atty:             Cheryl S. Chang Esq
        Scheduling Atty:          Cheryl S. Chang Esq | Blank Rome LLP

        Witness: Ronnie Kahapea                                                                                              Quantity                    Price             Amount

                    Certificate of Non Appearance (CNA)                                                                            1.00              $425.00               $425.00

                    Litigation Package (all Electronic Files)                                                                      1.00                $55.00                $55.00

                    Veritext Virtual Cancellation                                                                                  1.00              $125.00               $125.00

                    Electronic Delivery and Handling                                                                               1.00                $35.00                $35.00

        Notes:                                                                                                                               Invoice Total:                $640.00
                                                                                                                                                   Payment:                    $0.00
                                                                                                                                                      Credit:                  $0.00
                                                                                                                                                    Interest:                  $0.00
                                                                                                                                             Balance Due:                  $640.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




         Please remit payment to:                                                                                                                  Invoice #:               4708800
         Veritext                                           To pay online, go to www.veritext.com                                                                        12/10/2020
                                                                                                                                              Invoice Date:
         P.O. Box 71303                                                Veritext accepts all major credit cards
         Chicago IL 60694-1303                                     (American Express, Mastercard, Visa, Discover)                             Balance Due:                   $640.00
45598    Fed. Tax ID: XX-XXXXXXX
